TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00192-CV






In re International Business Machines Corporation







ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
                        We overrule petitioner’s request for emergency  temporary relief and deny the petition
for a writ of mandamus.
 
 
                                                                                                                                                            
                                                                        Jan P. Patterson, Justice
Before Justices Patterson,  Smith and Pemberton
Filed:   April 4, 2005